DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on January 13, 2022, and any subsequent filings.
Claims 1-8 and 10-30 stand rejected.  Claims 1-8 and 10-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objections
Applicants' arguments filed January 13, 2022 have been fully considered but they are not persuasive.
Applicants appear to misunderstand the requirements of 37 CFR 1.121(c) which requires language deleted from a claim be shown in strikeout (Remarks, Page 9 / Paragraph 4 (hereinafter "Pg/Pr")).  Thus, while Applicants argue original Claim 20 erroneously depended from Claim 20, that is not what the original set of claims filed by Applicants indicate.  Instead, originally Claim 20 recites "The method according to claim 19," and thus, contrary to Applicants' assertion, the deletion of "19" in the amended claim should be shown in strike out to indicate the deletion.
Claim Rejections - 35 USC § 112
Claims 1, 18, 24, and 25
Claims 1, 18, 24, and 25 have been amended and the rejections withdrawn.
The remaining rejections under 35 USC 112 have been withdrawn based upon Applicants' amendments.
Claims 27-30
Applicants' arguments filed January 13, 2022 have been fully considered but they are not persuasive.
As to Applicants' reliance upon case law for the proposition that "a" to mean one or more is conventional (Remarks, Pg10/Pr3), Applicants have not provided any pinpoint cites to assess the proposition for which the cases have been cited.  Separately, MPEP 2111 requires claims be interpreted in light of the specification which includes the other claims.  Claim 1 recites "at least one mattress" while Claim 13 which depends from Claim 1 recites "a plurality of mattresses."  Whereas Claim 25 recites "a mattress" while Claims 27-30 which depend from Claim 25 recite "a plurality of mattresses," "mattresses," and "plurality of mattresses," respectively.  The lack of consistency in claiming more than a single mattress renders either Claim 1 indefinite or Claims 27-30 indefinite.  Given the recitation of "at least one" in Claim 1, Claims 27-30 have been interpreted as indefinite.
Claim Rejections - 35 USC §§ 102, 103
Claims 1-8 and 10-30
Applicants' arguments filed January 13, 2022 have been fully considered but they are not persuasive.
Applicants argue that Triton does not disclose the top, bottom, and side layers made of a geotextile material but instead are made of a geogrid because: (1) a person of ordinary skill in the art would understand the materials are distinct, (2) Triton discloses a contractor may provide a geotextile and thus the mattress cannot be comprised of a geotextile, (3) a website shows a geotextile on the ground not a mattress, and (4) modifying Triton to include a geotextile would render Triton unsatisfactory for its intended purpose (Remarks, Pg13/Pr1-Pg18/Pr1).
As to (1), Applicants' offer no evidence yet argument cannot supplant evidence (MPEP 2145(I)).  As to (2), as noted in the prior Office action and again in the rejections below, Triton discloses the use of geotextiles in assembly (Pg2/C1/Pr2) including those manufacture by the same entity (Pg2/footnote **) and that the mattress may be covered in geotextiles (Pg10/C1/Pr1).  As to (3), Applicants have not submitted screen captures of the website to assess the assertion made.  As to (4), modifying Triton would not detract from the intended purpose because, as stated supra, Triton discloses covering the mattress with geotextiles.
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 25 recites "in need of remediation" yet the claim and specification provide no standard against which to determine the meaning of the word "need."
Claim 26 recites the limitations "further stability" and "further filtration" in lines 2, and 3, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claims 27-30 each recite "mattresses" yet Claim 25 from which the claims depend recites a single mattress.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Triton® Marine Mattress Installation Guide (hereinafter "Triton") in view of Mitchell, et al., U.S. Publication No. 2008/0245710 (hereinafter "Mitchell"), and further in view of Cronia, et al., U.S. Patent No. 7,870,965 (hereinafter "Cronia").
Applicants' claims are directed towards a device.
Regarding Claims 1-8, Triton discloses a filtration system, the filtration system comprising at least one mattress (Pg6/Fig. 3), the mattress comprising: a top layer and a bottom layer made of a water permeable material (Pg6/Fig. 3); a plurality of sides that are connected to outer edges of the top and bottom layers of the mattress, thereby defining an outer perimeter of the mattress and enclosing an interior space of the mattress (Pg4/Fig.2, Pg4/C1/Pr1, Pg6/Fig.3); a plurality of straps positioned within the interior space of the mattress and connected to the top and bottom layers of the mattress to define a thickness of the mattress (Pg4/Fig. 2, Pg6/Fig. 3 (note straps along diaphragms), Pg6/C1/Pr1); and the filtration media within the interior space of the mattress, wherein the filtration media is configured to remove contaminants from a 
Triton does not disclose a top and a bottom layer made of a water permeable geotextile material, wherein the plurality of sides are made of the water permeable geotextile material; the water permeable geotextile material comprising a mass per area of about 100 grams/square meter (g/m2) to about 800 g/m2 to allow water and/or air to pass through while retaining a filtration media; or wherein the filtration media comprises a granular active material.
Mitchell also relates to the use of filter media covered in geotextiles to remove contaminants and discloses a top and a bottom layer made of a water permeable geotextile material (Fig. 10, items 584, 586, Pr56) and wherein the plurality of sides are made of the water permeable geotextile material (Fig. 10, items 584, 586, Pr56).
Cronia also relates to a geotextile filtration system and discloses the water permeable geotextile material comprising a mass per area of about 100 grams/square meter (g/m2) to about 800 g/m2 to allow water and/or air to pass through while retaining a filtration media (C9/L27-42); and wherein the filtration media comprises a granular active material (Fig. 2, item 22, C8/L31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the geotextile material disclosed by Triton with the geotextile enclosure disclosed by Mitchell because, according to Mitchell, the geotextile enclosure keeps the filter media in place (Pr56) and, according to Triton, the entire mattress may be covered in geotextiles (Pg10/C1/Pr1).  It would have been further obvious to construct the filtration system disclosed by Triton and Mitchell with the mass per area of a geotextile having a granular filtration media disclosed by Cronia because, according to Cronia, the geotextile may be oriented in either a horizontal or vertical direction and still provide liquid filtration (C1/L9-18).
Additional Disclosures Included:  Claim 2: wherein the plurality of sides of the mattress are formed from folded portions of the top layer that are sewn to the bottom layer and/or from folded portions of the bottom layer that are sewn to the top layer (Triton, Pg4/Figs. 1-2, Pg4/Image 1, Pg4/C1/Pr1, Pg4/C2/Pr1).  Claim 3: wherein the plurality of straps comprise geotextile straps attached to the top and bottom layers of the mattress (Triton, Pg4/Fig. 2 (note attachment of straps along diaphragms), Pg6/Fig. 3 (note diaphragms material)).  Claim 4: wherein the plurality of geotextile straps are arranged in Claim 5: wherein the array of geotextile straps comprises a substantially uniform distribution of geotextile straps across the length and width of the mattress (Triton, Pg4/Fig. 2 (note substantially uniform spacing of diaphragms containing the straps)).  Claim 6: wherein the array of geotextile straps comprises a non-uniform distribution of geotextile straps across the length and/or width of the mattress (Triton, Pg6/Fig. 3  (note variable spacing of diaphragms containing the straps)).  Claim 7: wherein the mattress is a water permeable geotextile mattress (Triton, Pg2/C1/Pr2, Pg6/Fig. 3) configured to expand to a thickness between about 8 centimeters (cm) and about 60 cm (Triton, Pg2/C1/Pr2, Pg6/Fig. 3, Cronia, C1/L9-18).  Claim 8: wherein the granular active material comprises one of activated carbon, apatite, iron sulfide, organophilic clay, siderite, zeolite, zero valent iron, and mixtures thereof (Mitchell, Pr50, Cronia, C6/L42-45, C10/L54-57)

Claims 10, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Triton® Marine Mattress Installation Guide (hereinafter "Triton") in view of Mitchell, et al., U.S. Publication No. 2008/0245710 (hereinafter "Mitchell") and Cronia, et al., U.S. Patent No. 7,870,965 (hereinafter "Cronia") as applied to Claim 1 above, and further in view of Zhang, et al., "Active capping technology: a new environmental remediation of contaminated sediment," Environmental Science and Pollution Research, Vol. 23, 4370-86, 2016 (hereinafter "Zhang").
Applicants' claims are directed towards a device and a method.
Regarding Claims 10, 11, and 13-16, the combination of Triton, Mitchell, and Cronia discloses the filtration system according to Claim 1, except wherein the filtration media comprises one or more active materials mixed with sand.
Zhang also relates to a mattress used to treat groundwater and discloses wherein the filtration media comprises one or more active materials mixed with sand (Pg4371/C1/Pr3, Pg4372/Table 1).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the filtration media disclosed by the combination of Triton, Mitchell, and Cronia with the sand disclosed by Zhang because, according to Zhang, the sand contains contaminants at moderate costs (Pg4371/C1/Pr3-C2/Pr1), and according to Mitchell, sands may act as filter materials (Pr50).
Additional Disclosures Included:  Claim 11: wherein the filtration media has a particle size such that at least 90% of the particles are in the range of about 4 to about 200 mesh (Zhang, Pg4381/C2/Pr1 (note particle size is an obvious result-effective variable)).  Claim 13: comprising a plurality of mattresses installed adjacent to each other (Triton, Pg10/C2/Pr1, Fig. 7 (note splicing of adjacent mattresses)) to substantially entirely cover a contaminated area to be remediated (Zhang, Pg4371/C1/Pr2 (note covering of contaminated area)).  Claim 14: wherein adjacent mattresses are attached together to form a substantially continuous filtration layer of the contaminated area (Triton, Pg10/C2/Pr1, Fig. 7 (note splicing of adjacent mattresses); Zhang, Pg4371/C1/Pr2 (note covering of contaminated area)).  Claim 15: comprising one or more flaps attached to one or more sides of at least one of the plurality of mattresses, wherein the flaps comprise an impermeable material configured to prevent fluid from passing between adjacent mattresses where such flaps are located between adjacent mattresses (Triton, Pg6/Fig. 3, Pg10/Fig. 7 (note flaps extending beyond end and adjoining with adjacent mattress and preventing fluid flow through bar)).  Claim 16: comprising a layer of material overlaid onto the plurality of mattresses to provide further stability to the mattress, to provide .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Triton® Marine Mattress Installation Guide (hereinafter "Triton") in view of Mitchell, et al., U.S. Publication No. 2008/0245710 (hereinafter "Mitchell") and Cronia, et al., U.S. Patent No. 7,870,965 (hereinafter "Cronia") as applied to Claim 1 above, and further in view of AquaBlok® Specification Sheet (hereinafter "AquaBlok").
Applicants' claim is directed towards a device.
The combination of Triton, Mitchell, and Cronia discloses the filtration system according to Claim 1 except wherein a density of the filtration media within the mattress is from about 20 pounds per cubic foot (lb/ft3) to about 200 lb/ft3.
AquaBlok also relates to a filtration media containing aggregate and discloses wherein a density of the filtration media within the mattress is from about 20 pounds per cubic foot (lb/ft3) to about 200 lb/ft3 (Pg1 (note dry bulk density); see also MPEP 2144.05 regarding obviousness of ranges).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a filtration media in the combination of Triton, Mitchell, and Cronia having the density disclosed by AquaBlok because, according to AquaBlok, the density is a function of whether the filtration media is loose or compacted (Pg1) and Cronia notes that different densities may be used (C1/L9-18).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Triton® Marine Mattress Installation Guide (hereinafter "Triton") in view of Mitchell, et al., U.S. Publication No. 2008/0245710 (hereinafter "Mitchell") and Cronia, et al., U.S. Patent No. 7,870,965 (hereinafter "Cronia") as applied to Claim 1 above, and further in view of UX Triton 200 Geogrid Product Specification (hereinafter "UX") and Maxwell Supply (hereinafter "Maxwell").
Applicants' claim is directed towards a device.
The combination of Triton, Mitchell, and Cronia discloses the filtration system according to Claim 1 wherein the geotextile is a polymer (Pg6/Fig. 3 noting UX Triton 200 Geogrid material; UX Pr1 (noting polymer construction)) except wherein the water permeable geotextile material is a woven geotextile material, in which yarns of the woven geotextile material in a machine direction can be a different polymer than yarns of the woven geotextile material in a cross-machine direction.
Maxwell also relates to a groundwater filtration and discloses wherein the water permeable geotextile material is a woven geotextile material, in which yarns of the woven geotextile material in a machine direction can be different than yarns of the woven geotextile material in a cross-machine direction (Pg1-2/Woven Geotextiles).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the geotextile material disclosed by the combination of Triton, Mitchell, and Cronia to create a woven geotextile as disclosed by Maxwell because, according to Maxwell, woven geotextiles have a large load capacity, resist corrosion, and hold up for long-term applications (Pg2/Pr1) and, according to Cronia, woven geotextile materials have high strength (C13/L48-60).

Claims 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Triton® Marine Mattress Installation Guide (hereinafter "Triton") in view of Zhang, et al., "Active capping technology: a new environmental remediation of contaminated sediment," Environmental Science and Pollution Research, Vol. 23, 4370-86, 2016 (hereinafter "Zhang"), and further in view of Cronia, et al., U.S. Patent No. 7,870,965 (hereinafter "Cronia") and Mitchell, et al., U.S. Publication No. 2008/0245710 (hereinafter "Mitchell").
Regarding Claims 18-24, Triton discloses a method of manufacturing a filtration system, the filtration system comprising a mattress (Pg10/C2/Pr1, Fig. 7), the method comprising providing a water permeable material (Pg2/C1/Pr2); forming a top layer and a bottom layer of the mattress (Pg2/C1/Pr2, Pg6/Fig. 3); connecting a plurality of sides to outer edges of the top and bottom layers of the mattress, thereby defining an outer perimeter of the mattress and enclosing an interior space of the mattress (Pg4/Fig.2, Pg4/C1/Pr1, Pg6/Fig.3); connecting the top and bottom layers of the mattress together via a plurality of straps positioned within the interior space of the mattress, wherein the plurality of straps define a thickness of the mattress (Pg4/Fig. 2, Pg6/Fig. 3 (note straps along diaphragms), Pg6/C1/Pr1); and filling, at least partially, the interior space of the mattress with a filtration media to remove the contaminants from liquid passing through the mattress (Pg6/Fig. 3 (note stone filtration media removes larger solid contaminants).
Triton does not disclose adsorbing, absorbing, reacting, and/or sequestering contaminants from liquid emanating from groundwater and/or sediment porewater; the water permeable geotextile material comprising a mass per area of about 100 grams/square meter (g/m2) to about 800 g/m2 to allow water and/or air to pass through 
Zhang also relates to a mattress used to treat groundwater and discloses adsorbing, absorbing, reacting, and/or sequestering contaminants from liquid emanating from groundwater and/or sediment porewater (Pg4371/C2/Pr2, Pg4372/Table 1 (note sequestering using active capping)).
Cronia also relates to a geotextile filtration system and discloses the water permeable geotextile material comprising a mass per area of about 100 grams/square meter (g/m2) to about 800 g/m2 to allow water and/or air to pass through while retaining a filtration media (C9/L27-42); and wherein the filtration media comprises a granular active material (Fig. 2, item 22, C8/L31).
Mitchell also relates to the use of filter media covered in geotextiles to remove contaminants and forming a top layer and a bottom layer from a geotextile material (Fig. 10, items 584, 586, Pr56) and wherein the plurality of sides are made of the water permeable geotextile material (Fig. 10, items 584, 586, Pr56).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the method of removing contaminants disclosed by Triton with the method of further removing contaminants disclosed by Zhang because, according to Zhang, the additional removal reduces toxicity and contains the contaminants (Pg4371/C2/Pr2).  It would also have been obvious to combine the method disclosed by Triton and Zhang with the mass per area of a geotextile having a granular filtration media disclosed by Cronia because, according to Cronia, the geotextile may be oriented in either a horizontal or vertical direction and still provide liquid filtration (C1/L9-18).  It would have further been obvious to combine the method disclosed by Triton, Zhang, and Cronia with the geotextile enclosure disclosed by Mitchell because, according to Mitchell, the geotextile enclosure keeps the filter media in place (Pr56) and, according to Triton, the entire mattress may be covered in geotextiles (Pg10/C1/Pr1).
Regarding Claims 25-30, Triton discloses a method of remediating contaminated sediments, groundwater, and/or porewater, the method comprising providing a filtration system having a mattress (Pg10/C2/Pr1, Fig. 7) comprising: a top layer and a bottom 
Triton does not disclose a top layer and a bottom layer made of water permeable geotextile material, the water permeable geotextile material comprising a mass per area of about 100 grams/square meter (g/m2) to about 800 g/m2 to allow water and/or air to pass through while retaining a filtration media; wherein the plurality of sides are made of the water permeable geotextile material; placing or otherwise installing the filtration system over a contaminated area in need of remediation; or wherein the filtration media comprises a granular active material.
Mitchell also relates to the use of filter media covered in geotextiles to remove contaminants and discloses a top and a bottom layer made of a water permeable geotextile material (Fig. 10, items 584, 586, Pr56) and wherein the plurality of sides are made of the water permeable geotextile material (Fig. 10, items 584, 586, Pr56).
Zhang also relates to a method of remediating sediments, ground water, and/or porewater and discloses placing or otherwise installing the filtration system over a contaminated area in need of remediation (Pg4371/C1/Pr2 (note covering of contaminated area)).
Cronia also relates to a geotextile filtration system and discloses the water permeable geotextile material comprising a mass per area of about 100 grams/square meter (g/m2) to about 800 g/m2
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the geotextile material disclosed by Triton with the geotextile enclosure disclosed by Mitchell because, according to Mitchell, the geotextile enclosure keeps the filter media in place (Pr56) and, according to Triton, the entire mattress may be covered in geotextiles (Pg10/C1/Pr1).  It would have further been obvious to combine the method disclosed by Triton and Mitchell with the placement disclosed by Zhang because, according to Zhang, using the in situ method disclosed by Triton results in energy and costs savings while being less environmentally disruptive (Pg4371/C1/Pr2).  It would also have been obvious to combine the method disclosed by Triton, Mitchell, and Zhang with the mass per area of a geotextile having a granular filtration media disclosed by Cronia because, according to Cronia, the geotextile may be oriented in either a horizontal or vertical direction and still provide liquid filtration (C1/L9-18).
Additional Disclosures Included:  Claim 19: wherein the plurality of straps comprise geotextile straps attached to the top and bottom layers of the mattress (Triton, Pg4/Fig. 2 (note attachment of straps along diaphragms), Pg6/Fig. 3 (note diaphragms material)).  Claim 20: wherein the plurality of geotextile straps are arranged in an array of straps across a length and a width of the mattress (Triton, Pg4/Fig. 2, Pg6/Fig. 3).  Claim 21: wherein the array of geotextile straps are spaced apart at intervals of about 5 to about 30 cm (Triton, Pg11/C2/Pr1, Fig. 8 (note sloping and curved environments results in different spacing requirements such that the spacing is a result-effective variable)).  Claim 22: wherein the array of geotextile straps comprises a substantially uniform distribution of straps across the length and width of the mattress (Triton, Pg4/Fig. 2 (note substantially uniform spacing of diaphragms containing the straps)).  Claim 23: wherein the array of geotextile straps comprises a non-uniform distribution of straps across the length and/or width of the mattress (Triton, Pg6/Fig. 3  (note variable spacing of diaphragms containing the straps and that sloping and curved environments results in different spacing Claim 24: attaching flaps comprising an impermeable material along bottom side edges of the mattress (Triton, Pg6/Fig. 3, Pg10/Fig. 7 (note flaps extending beyond end and adjoining with adjacent mattress and preventing fluid flow through bar)).  Claim 26: comprising a layer of material overlaid onto the plurality of mattresses to provide further stability to the mattress, to provide further filtration of the filtration system, and/or to provide ultraviolet light protection to the filtration system (Triton, Pg11/C2/Pr2; Zhang, Pg4372/C1/Pr1, Pg4376/C1/Pr3, Pg4377/C1/Pr2, Pg4381/C1/Pr3).  Claim 27: comprising a plurality of mattresses installed adjacent to each other (Triton, Pg10/C2/Pr1, Fig. 7 (note splicing of adjacent mattresses)) to substantially entirely cover a contaminated area to be remediated (Zhang, Pg4371/C1/Pr2 (note covering of contaminated area)).  Claim 28: comprising attaching adjacent mattresses to each other via one or more fasteners to form a substantially continuous layer of mattresses over the contaminated area  (Triton, Pg6/Fig. 3, Pg10/Fig. 7 (note flaps extending beyond end and adjoining with adjacent mattress and preventing fluid flow through bar)).  Claim 29: comprising one or more flaps attached to one or more sides of at least one of the plurality of mattresses, wherein the flaps comprise an impermeable material configured to prevent fluid from passing between adjacent mattresses where such flaps are located between adjacent mattresses (Triton, Pg6/Fig. 3, Pg10/Fig. 7 (note flaps extending beyond end and adjoining with adjacent mattress and preventing fluid flow through bar)).  Claim 30: comprising installing the mattresses horizontally or substantially horizontally (Triton, Pg1, Pg6/Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK ORME/Primary Examiner, Art Unit 1779